Do fo NY DH UW F&F WN |

10
Il
12
13
14
15
16
17
18
19

- 20

21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-08016-DLR Document1 Filed 01/16/20 Page 1 of 11

Penny L. Koepke
pkoepke@hoalaw.biz

Maxwell & Morgan, P.C.

4854 E, Baseline Road, Suite 104
Mesa, Arizona 85206

Telephone (480) 833-1001

[Additional counsel appearing on signature page]

Attorneys for Plaintiff and the Classes

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Brenda Whittaker, individually and on
behalf of all others similarly situated,

Plaintiff, Case No.
Vv. CLASS ACTION COMPLAINT

All Reverse Mortgage, Inc., a California |JURY TRIAL DEMANDED
corporation,

Defendant.

 

 

Plaintiff Brenda Whittaker (“Plaintiff’ or ““Whittaker”) brings this Class Action
Complaint and Demand for Jury Trial (“Complaint”) against Defendant All Reverse
Mortgage, Inc. (“Defendant” or “ARM”) to: (1) stop its practice of placing telephone calls
using an automatic telephone dialing system (“ATDS”) to cellular telephones of
consumers nationwide without their prior express written consent, (2) stop its practice of
placing text message calls using an ATDS to cellular telephones of consumers nationwide
without their prior express written consent, (3) enjoin ARM from continuing to place
unsolicited telemarketing telephone calls and text message calls to consumers who did not
provide prior express written consent to receive them, and (4) obtain redress for all
persons injured by its conduct. Plaintiff, for her Complaint, alleges as follows upon
personal knowledge as to herself and her own acts and experiences, and, as to all other

matters, upon information and belief, including investigation conducted by her attorneys.

 
Oo of NW DA vA B&B WY HB

oo ss B® Ow Se WH HB SE OU COUlUlUCOULUlUlU UNUM lUlUlUCclUlULUhLULULULN Ur ll

 

 

Case 3:20-cv-08016-DLR Document1 Filed 01/16/20 Page 2 of 11

PARTIES
1. Plaintiff Brenda Whittaker is a natural person and resident of Cottonwood,
Yavapai County, Arizona,
2. Defendant All Reverse Mortgage, Inc. is a corporation organized and

existing under the laws of the State of California with its principal place of business

located at 2019 W. Chapman Avenue, Orange, California 92868. Defendant conducts

business throughout this District, the State of Arizona, and the United States.
JURISDICTION AND VENUE

3, This Court has jurisdiction over the subject matter of this action under 28
U.S.C. § 1331, as the action arises under the TCPA, which is a federal statute. The Court
also has jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d), e¢ seq.
(““CAFA”) because there are over 100 class members, there is minimal diversity, and there
is over $5,000,000 at issue when the claims of the Classes are aggregated. And none of the
exceptions to CAFA applies.

4, This Court has personal jurisdiction over Defendant because Defendant
conducts a significant amount of business in this District, made and continues to make
unsolicited text message calls from this District, and because the wrongful conduct giving
rise to this case occurred in, was directed to, and/or emanated from this District.

5. Venue is proper in this District under 28 U.S.C. § 1391(b) because
Defendant conducts a significant amount of business within this District and because the

wrongful conduct giving rise to this case occurred in, was directed to, and/or emanated

from this District.
COMMON FACTUAL ALLEGATIONS
6. ARM is a reverse mortgage lender based in Orange, California.
7. Unfortunately for consumers, ARM casts its marketing net too wide. That is,

in an attempt to promote its business and generate leads for its financial products,

 
oO co SS BH OH Se WY HO

SO SB SO SD Bw NR RO ND RDO RRR ee ee Oe me
oO ~s ON OU SPULUhLULULDNDUlUmLrelLlUDOCOlUCCCOUOCOClUlU OCD RO Ore ll

 

 

Case 3:20-cv-08016-DLR Document1 Filed 01/16/20 Page 3 of 11

Defendant conducted (and continues to conduct) a wide scale telemarketing campaign that
features unsolicited autodialed telephone calls and text message calls to consumers
cellular telephones—all without any prior express written consent to make the calls and
texts at issue.

8. In making the autodialed calls and text message calls at issue in this
Complaint, Defendant and/or its agent utilized an automatic telephone dialing system
(“ATDS”). Specifically, the hardware and software used by Defendant and/or its agents
has the capacity to store, produce, and dial random or sequential numbers, and/or receive
and store lists of telephone numbers, and to dial such numbers, en masse, in an automated
fashion without human intervention. Defendant’s automated dialing equipment includes
features substantially similar to a predictive dialer, inasmuch as it is capable of making
numerous calls and texts simultancously, without human intervention.

9, At all times material to this Complaint Defendant was and is fully aware that
unsolicited telemarketing calls and text messages are being made to consumer’s cellular
telephones through its own efforts and that of its agents.

10. Defendant knowingly made (and continues to make) unsolicited
telemarketing calls and text message calls without the prior express written consent of the
recipients. In doing so, Defendant not only invaded the personal privacy of Plaintiff and
members of the putative Classes, but also intentionally and repeated violated the TCPA.

FACTS SPECIFIC TO PLAINTIFF

11. Plaintiff Whittaker is the owner and customary user of the cellular telephone .
number ending in 9679,

12. In or around August 2019, Plaintiff received an unsolicited telephone call
from ARM from the telephone number (800) 565-1722. On information and belief, this
call was placed using an automatic telephone dialing system.

13. Plaintiff never consented to receive autodialed calls from ARM or any of its

 
CoC © SN BH A FP WH Ne

NS bo Bo BO BD DD BRD RD ORDO OO RO ee
So SN DHA Oo FF WH NB KF DT DO CO 4 DR wr BP WY NY KS SS

 

 

Case 3:20-cv-08016-DLR Document1 Filed 01/16/20 Page 4 of 11

affiliates or agents.

14. On or around October 9, 2019, Plaintiff, while investigating past calls from
ARM, inadvertently placed a return call to the (800) 565-1722 telephone number.

15. Immediately thereafter, Plaintiff received another unsolicited phone call and
a text message from ARM from the telephone number (800) 565-1722.

16. The text message stated, “Thanks for calling ARLO, America’s #1 Rated
Reverse Mortgage Lender for 15Yrs! Your quote is ready to view.” Embedded within the
text message was a link to ARM’s webpage, reverse.mortgage.

17. Plaintiff does not have a relationship with ARM, has never provided her
telephone number directly to ARM, and has never requested that ARM place calls or send
text messages to her or offer her its services. Simply put, Plaintiff has never provided her
prior express written consent to ARM to place calls or text messages to her and has no
business relationship with ARM.

18. By making the unauthorized calls and text message calls as alleged herein,
ARM has caused Plaintiff and the class members actual harm. This includes the
aggravation, nuisance and invasions of privacy that result from the placement of such calls
and texts, in addition to the wear and tear on their telephones, consumption of battery life,
lost cellular minutes, loss of value realized for the monies consumers paid to their wireless
carriers for the receipt of such calls and texts, and the diminished use, enjoyment, value,
and utility of their telephone plans. Furthermore, Defendant made the calls and texts
knowing they trespassed against and interfered with Plaintiff and the other class members’
use and enjoyment of, and the ability to access, their cellphones, including the related
data, software, and hardware components.

19.  Toredress these injuries, Plaintiff, on behalf of herself and the Classes of
similarly situated individuals, brings suit under the TCPA, which prohibits unsolicited

voice and text calls to cellular telephones. On behalf of the Classes, Plaintiff seeks an

 
oO 28 SS DO Ue FP WD YH

NM SB Hw NH NH Kw ON ON NO Fe ei ee OO ee Oe St Oo etl eS ll
eo ~Yy DW wm S&S WW NO YF DT DO CO HS HR Ow SF WY NY KF SS

 

 

Case 3:20-cv-08016-DLR Document1 Filed 01/16/20 Page 5 of 11

injunction requiring ARM to cease all unauthorized autodialed calling and text-messaging
activities and an award of statutory damages to the class members, together with costs and
reasonable attorneys’ fees.
CLASS ALLEGATIONS
20. ‘Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
23(b)(2) and Rule 23(b)(3) on behalf of herself and all others similarly situated and seeks

certification of the following two Classes:

Autodialed Cail Class: All persons in the United States who (1) from the
date four years prior to the filing of this Complaint through the date notice
is sent to the class members; (2) Defendant (or a third person acting on
behalf of Defendant) placed at least one call; (3) to the person’s cellular
telephone number; and (4) for the purpose of promoting Defendant’s
products or services; (5) using the same dialing equipment that was used to
place calls to Plaintiff; and (6) for whom Defendant claims it obtained prior
express consent in the same manner as Defendant claims it supposedly
obtained prior express consent to call the Plaintiff.

Autodialed Text Class: All persons in the United States who (1) from the
date four years prior to the filing of this Complaint through the date notice
is sent to the class members; (2) Defendant (or a third person acting on
behalf of Defendant) placed at least one text message call; (3) to the
person’s cellular telephone number; and (4) for the purpose of promoting
Defendant’s products or services; (5) using the same dialing equipment that
was used to place the text message call to Plaintiff; and (6) for whom
Defendant claims it obtained prior express consent in the same manner as
Defendant claims it supposedly obtained prior express consent to place text
message calls to the Plaintiff.

 

21. The following individuals are excluded from the Classes: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendant, its
subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its
parents have a controlling interest and their current or former employees, officers and
directors; (3) Plaintiffs attorneys; (4) persons who properly execute and file a timely
request for exclusion from the Classes; (5) the legal representatives, successors or assigns

of any such excluded persons; and (6) persons whose claims against Defendant have been

 
Oo C6 ~~ DR UW FB WwW YH we

eo sO OA Se WY NH SEF DO OUlemrlUlUlUN UDO RUNDLE CU

 

 

Case 3:20-cv-08016-DLR Document1 Filed 01/16/20 Page 6 of 11

fully and finally adjudicated and/or released. Plaintiff anticipates the need to amend the
class definitions following appropriate discovery.

22. Numerosity: The exact size of the Classes is unknown and not available to
Plaintiff at this time, but it is clear that individual joinder is impracticable. On information
and belief, Defendant sent autodialed calls and text messages to thousands of consumers
who fall into the definition of the Classes. Class members can be easily identified through
Defendant’s records.

23.  Typicality: Plaintiffs claims are typical of the claims of other members of
the Classes, in that Plaintiff and the members of the Classes sustained damages arising out
of Defendant’s uniform wrongful conduct.

24. Adequate Representation: Plaintiff will fairly and adequately represent and
protect the interests of the Classes and has retained counsel competent and experienced in
class actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant
has no defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously
prosecuting this action on behalf of the members of the Classes, and have the financial
resources to do so. Neither Plaintiff nor her counsel has any interest adverse to the
Classes.

25. Commonality and Predominance: There are many questions of law and
fact common to the claims of Plaintiff and the Classes, and those questions predominate
over any questions that may affect individual members of the Classes. Common questions
for the Classes include, but are not necessarily limited to the following:

a. Whether Defendant’s conduct constitutes a violation of the
TCPA;

b. Whether Defendant utilized an automatic telephone dialing
system to place telephone calls to Plaintiff and the members of the

Autodialed Call Class;

 
Oo CO sO DN tO & Ww NH He

NY BR BW HB Bw BND BRD BRD OND Re RB BPO Be SEO SO Sl ele
So ~~ A A SF WH NY KY OS CSC CO VT DH tA UB UWwh ULL le

 

 

Case 3:20-cv-08016-DLR Document1 Filed 01/16/20 Page 7 of 11

C. Whether Defendant utilized an automatic telephone dialing
system to send text messages to Plaintiff and members of the Autodialed
Text Class;

d. Whether Defendant obtained prior express written consent to
contact any class members; and .

e. Whether members of the Classes are entitled to treble damages
based on the willfulness of Defendant’s conduct.

26. Superiority & Manageability: This case is also appropriate for class
certification under Rule 23(b)(3) because class proceedings are superior to all other
available methods for the fair and efficient adjudication of this controversy. Joinder of all
parties is impracticable, and the damages suffered by the individual members of the
Classes will likely be relatively small, especially given the burden and expense of
individual prosecution of the complex litigation necessitated by Defendant’s actions.
Thus, it would be virtually impossible for the individual members of the Classes to obtain
effective relief from Defendant’s misconduct. Even if members of the Classes could
sustain such individual litigation, it would still not be preferable to a class action, because
individual litigation would increase the delay and expense to all parties due to the complex
legal and factual controversies presented in this Complaint. By contrast, a class action
presents far fewer management difficulties and provides the benefits of single
adjudication, economy of scale, and comprehensive supervision by a single Court.
Economies of time, effort and expense will be fostered and uniformity of decisions
ensured, Also, there are no pending governmental actions against Defendant for the same
conduct.

27. Conduct Similar Towards All Class Members: By committing the acts set
forth in this pleading, Defendant has acted or refused to act on grounds substantially

similar towards all members of the Classes so as to render final injunctive relief and

 
Oo co SY DB A FP Ww VP

YY NB NH NH NH NR ND NR RD ee RRS
oo s HN UO SP YH NS OCOlUlUlUNOCOlUlUCOOClUlUMUcGNM UOT UC SUM ULDL lL llCU

 

 

Case 3:20-cv-08016-DLR Document1 Filed 01/16/20 Page 8 of 11

corresponding declaratory relief appropriate so as to warrant certification under Rule
23(b)(2).

FIRST CAUSE OF ACTION
Telephone Consumer Protection Act
(Violation of 47 U.S.C. § 227, et seq.)
(On Behalf of Plaintiff and the Autodialed Call Class)

28. Plaintiff repeats and realleges the above paragraphs of this Complaint and
incorporates them herein by reference.

29. Defendant (or a third person acting on behalf of Defendant) made
unsolicited and unwanted autodialed telemarketing calls to cellular telephone numbers
belonging to Plaintiff and the other members of the Autodialed Call Class, without their
prior express written consent in an effort to generate leads for Defendant’s financial
products and services.

30. Defendant failed to obtain any prior express written consent that included, as
required by 47 C.F.R. § 64.1200(£)(8)(@), a “clear and conspicuous” disclosure informing
the person signing that:

(A) By executing the agreement, such person authorizes the seller to deliver
or cause to be delivered to the signatory telemarketing calls using an
automatic telephone dialing system or an artificial or prerecorded voice;
and

(B) The person is not required to sign the agreement (directly or indirectly),
or agree to enter into such an agreement as a condition of purchasing any
property, goods, or services.

31, Further, Defendant placed the calls using equipment that, upon information
and belief, had the capacity to store or produce telephone numbers to be called, using a
random or sequential number generator, and/or receive and store lists of phone numbers,
and to dial such numbers, en masse, without human intervention.

32. The telephone dialing equipment utilized by Defendant (or a third person
acting on behalf of Defendant), which is substantially similar to a predictive dialer, dialed

numbers from a list, or dialed numbers form a database of telephone numbers, in an

 
Oo fF SS BON Ww Fe YS NR

NO BO Bo ho No NR b bo iw) —  — — —= pe eS a
SS Ss HO ow SP Ww BB KK OD CO Se SHO LU SPUUlULUMwe OD SUL Eh lLlLU

 

 

Case 3:20-cv-08016-DLR Document1 Filed 01/16/20 Page 9 of 11

automatic and systematic manner,

33. Based on such conduct, Defendant has violated 47 U.S.C. §
227(b)(1 (A) (iii).

34. As aresult of such conduct, Plaintiff and the other members of the
Autodialed Call Class are each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of
$500.00 in damages for each violation of such act.

35. In the event that the Court determines that Defendant’s conduct was willful
and knowing, it may, under 47 U.S.C. § 227(b)(3)\(C), treble the amount of statutory |
damages recoverable by Plaintiff and the other members of the Autodialed Call Class.

SECOND CAUSE OF ACTION
Telephone Consumer Protection Act
(Violation of 47 U.S.C. § 227, et seq.)

(On Behalf of Plaintiff and the Autodialed Text Class)

36.  Plaintiffrepeats and realleges the above paragraphs of this Complaint and
incorporates them herein by reference.

37. Defendant (or a third person acting on behalf of Defendant) made
unsolicited and unwanted autodialed text message calls to cellular telephone numbers
belonging to Plaintiff and the other members of the Autodialed Text Class, without their
prior express written consent in an effort to generate leads for Defendant’s financial
products and services,

38. Further, Defendant placed the text message calls using equipment that, upon
information and belief, had the capacity to store or produce telephone numbers to be
called, using a random or sequential number generator, and/or receive and store lists of
phone numbers, and to dial such numbers, en masse, without human intervention.

39. The telephone dialing equipment utilized by Defendant (or a third person
acting on behalf of Defendant), which is substantially similar to a predictive dialer, dialed
numbers from a list, or dialed numbers form a database of telephone numbers, in an

automatic and systematic manner,

 
Oo co ~J DW Ww BSF W WO

MB Ww bo Ww WH BO KO BRD RDO OO Re Ree ee ee
oo oS HN UR UW UU rl NO Aa TD er a OU aN DOR

 

 

Case 3:20-cv-08016-DLR Document1 Filed 01/16/20 Page 10 of 11

40. Here, Defendant’s system was programed to automatically send text
message to consumers in response to any phone call absent any prior express written
consent.

41. Further, these text messages were made en masse and without the prior
express written consent of the Plaintiff and the other members of the Autodialed Text
Class to receive such wireless spam.

42, By sending the unsolicited text message calls to Plaintiff and members of
the Autodialed Text Class’s cellular telephones without prior express written consent,
Defendant has violated 47 U.S.C. § 227(b)(1)(A)(iii).

43. Asaresult of such conduct, Plaintiff and the other members of the
Autodialed Text Class are each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of
$500.00 in damages for each violation of such act.

44. In the event that the Court determines that Defendant’s conduct was willful
and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory
damages recoverable by Plaintiff and the other members of the Autodialed Text Class.

| PRAYER FOR RELIEF

WHEREFORE, Plaintiff Brenda Whittaker, individually and on behalf of the
Classes, prays for the following relief:

A. An order certifying the Classes as defined above, appointing Plaintiff
Brenda Whittaker as the representative of the Classes, and appointing her counsel as Class
Counsel;

B. Anaward of actual monetary loss from such violations or the sum of five
hundred dollars ($500.00) for each violation, whichever is greater all to be paid into a
common fund for the benefit of the Plaintiff and the Class Members;

C. An order declaring that Defendant’s actions, as set out above, violate TCPA;

D. A declaratory judgment that Defendant’s telephone calling equipment

10

 
oO f-:& SDH A SP WY HH eR

BR BO BRO BD RD ND ORD met
So sD DH wh F&F WH HB KF CT OBO we HR HO USB UULULDNUrLELhlUDDD

 

 

Case 3:20-cv-08016-DLR Document1 Filed 01/16/20 Page 11 of 11

constitutes an automatic telephone dialing system under the TCPA;

E. An order requiring Defendant to disgorge any ill-gotten funds acquired as a
result of its unlawful telephone calling practices;

F. An injunction requiring Defendant to cease all unsolicited autodialed calling
activities, and otherwise protecting the interests of the Classes;

G. Anaward of reasonable attorneys’ fees and costs to be paid out of the
common fund prayed for above; and

H. Such other and further relief that the Court deems reasonable and just.

JURY DEMAND

Plaintiff requests a trial by jury of all claims that can be so tried.

Respectfully submitted,

Dated: January 16, 2020 BRENDA WHITTAKER, individually and on
behalf of all others similarly situated,

By:___/s/ Penny L. Koepke
One of Plaintiff’s Attorneys

Penny L. Koepke
pkoepke@hoalaw. biz

Maxwell & Morgan, P.C.

4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206

Telephone (480) 833-1001

Patrick H. Peluso*

ppeluso@woodrowpeluso.com
aylor T. Smith*

tsmith@woodrowpeluso.com

Woodrow & Peluso, LLC

3900 East Mexico Avenue, Suite 300

Denver, Colorado 80210

Telephone: (720) 213-0675

Facsimile: (303) 927-0809

Attorneys for Plaintiff and the Classes

* Pro Hae Vice admission to be sought

11

 
